DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/06/2022 has been entered.
 
Priority
The present application was filed 04/13/2021, and is a continuation of PCT/CN2018/125798, filed 12/29/2018. Acknowledgment is also made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d) to Application No. 201811290842.X, filed 10/31/2018.
As indicated, acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 10/31/2018. It is noted, however, that applicant has not filed a certified copy of the 201911290842.X application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) filed 10/04/2022 is initialed, considered and is attached hereto. 

Status of the Claims
Claims 2-4, 14 and 15 are pending; claims 5-13 and 16 are canceled; claims 2 and 4 are amended. Claims 2-4, 14 and 15 are examined below.

Maintained Grounds of Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fejgin et al., US PG Pub No. 2006/0040305A1 in view of Magnani et al., Hexokinase in human chorionic villi, Early Human Development, 11, (1985), p. 149-156, Brown et al., Expression of hexokinase II and Glut-1 in untreated human breast cancer, Nuclear Medicine and Biology, 29, (2002), p.443-453 and Marsden, WO99/38886.
Fejgin et al. teach non-invasive, risk free methods for prenatal diagnosis, namely by identifying fetal trophoblast cells using a combination of molecular and morphological detection (see abstract and paras [0021], [0029], see also paras [0144] and [0147], labeled antibody against a trophoblast cell expressed antigen, and para [0013], cervical specimens, or blood during early pregnancy, i.e. first trimester). Fejgin teach fetal cells such as fetal trophoblasts are known present in the maternal blood during the first trimester (para [0008]); see also Fejgin et al. teach identification of trophoblast cells in cervical or uterine samples (para [0023]) at 5-15 weeks gestation (para [0026]). See at para [0010], Fejgin teach several attempts at fetal trophoblast isolation have failed due to size variability and/or the non-specific binding of antibodies directed against trophoblast antigens to non-fetal and maternal cells. In addition to the detection of antigen considered to be a present and detectable on trophoblast cells (para [0029]), see as indicated above, Fejgin teach evaluating a morphological characteristics of the cells (para [0035]), such as nucleus/cytoplasm ratio and variable condensed chromatin (para [0036]), or nuclei multiplicity, arrangement, shape, etc. (para [0037]). See also para [0148]-[1050].
Fejgin et al. differs from the claimed invention with respect to the trophoblast antigens; specifically, Fejgin et al. fails to teach identification of fetal trophoblast cells by detection of HK-2, namely by contact of HK-2 with the anti-HK2 labeled specific antibody. Further, regarding the labeled antibody, Fejgin et al. fails to specifically teach fluorescein as the label for fluorescently labeled antibody and fails to teach the identifying bound cells is by identifying cells higher than a mean plus five times of standard deviation of reference levels bound to all cells. 
Magnani et al. teach obtaining a sample containing fetal trophoblast cells and detecting hexokinases II (see detecting hexokinase I, II and III) (see abstract, and page 150, paragraph 2). At page 153, paragraph 2, Magnani teach detection of hexokinase type II (detected by chromatography, confirmed by kinetic studies). See Magnani page 155, paragraph 2, suggests enzyme determinations on chorionic villi have been proposed as a tool for prenatal diagnosis of metabolic diseases.
Brown et al. is an example in the art supporting anti-HKII antibodies are known and available to those in the art. See Brown at page 445, end of col. 1 to col. 2, teaching anti-rat HKII antibodies as antibodies that react with hexokinase II, but lack reactivity with HKI and III.
Marsden is an example teaching selecting a cutoff for an immunoassay (page 16, lines 13-21), and regarding establishing cutoff values, see Marsden teach selecting a cut-off value of corresponding to the mean plus 5 times the standard deviation (page 16, lines 19-20). See for example Marsden at page 14 (14 of 28 pages), lines 26-27, it was known in the art at the time to select assay cut-off values that can serve as a suitable value to discriminate positive from negative results. 
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Fejgin et al. such to substitute one of the antibodies of Fejgin (a labeled trophoblast antigen specific antibody as in Fejgin) for a labeled an anti-hexokinase 2 antibody as in Brown (put another way, to have targeted hexokinase 2 in place of the art disclosed antigens expressed at trophoblast cells) as an obvious matter to try, namely substituting the detection of one trophoblast expressed target for another. 
Specifically it would have been obvious to have tried to identify the cells using antibody binding for hexokinase 2 (i.e., to have detected hexokinase 2 as the molecular target in the method comprising the combination of molecular stain and morphological analysis) in place of the antigens disclosed by Fejgin because the art at the time similarly recognized hexokinase 2 as an enzyme present in trophoblast samples (Magnani). See as discussed above, one would have been motivated to try using hexokinase 2 because the art recognized the ability to detect the hexokinases in a specimen, and further because the art specifically suggests enzyme determinations on chorionic villi have been proposed as a tool for prenatal diagnosis of metabolic diseases. 
Further, considering both the targeted analytes of Fejgin et al. and the enzyme target analyte of Magnani were both recognized as molecular targets found in and capable of identifying, trophoblasts, and considering trophoblasts were recognized as detectable, non-invasively obtainable cells, present in maternal blood samples and in cervical samples, it would have been further obvious to have substituted one known target for the other known target analyte. One having ordinary skill in the art would have expected the substitution to have achieved a predictable result, namely to aid in the identification of the trophoblast cells in a sample containing other cells.
Further, one having ordinary skill in the art would have a reasonable expectation of success modifying as indicated in detail above because Magnani teach enzyme determinations on chorionic villi proposed as a tool for prenatal diagnosis of metabolic diseases (chorionic villi, trophoblast cell biopsy); considering the enzyme is known present and detectable in fetal trophoblast cells, one would expect success using it in combination with morphological characterization, as in the technique of Fejgin.
The combination of the cited art therefore addresses incubating a sample (such as a cervical mucus sample) obtained from a pregnant woman at the first trimester with fluorescently labeled anti-HK2 and a nucleus stain (e.g., DAPI, as such further addressing claim 14),  measuring fluorescence level and  observing morphology of nuclei, and identifying cells that are bound the labeled antibody and that do not have round or elliptical nuclei (identifying, based on shape or appearance of the nucleus, see embodiments identifying trophoblasts based on amorphy nucleus, see e.g., para [0101] identifying horseshoe nucleus trophoblast cells).
Similarly, it would have been obvious to have identified cells as positive for immunolabeling by identifying those cells exhibiting a higher than a mean plus five times of standard deviation of reference levels because this was an art recognized technique for distinguishing positive from negative immunoassay results. In particular, based on the prior art, it was known to select an assay cut-off value that can serve as a suitable value to discriminate positive from negative results, further higher than a mean plus five times of standard deviation compared to reference levels was recognized as a suitable level for indicating a positive result (see for example, Marsden). It would have been obvious to have optimized the cutoff (a result-effective variable, namely a variable that is selected so as it distinguishes identified cells from those that are not exhibiting binding), thereby arriving at the claimed higher than a mean plus five times of standard deviation, out of routine experimentation to determine the optimum fluorescence for identifying positively labeled target. One having ordinary skill would have a reasonable expectation of success because such routine optimization is well within the skill level of the ordinary artisan, particularly since it was known that cutoff values are selected based on an amount that can discriminate a positive from a negative result.
 Regarding claim 3, see as indicated above Fejgin et al. teach those of ordinary skill recognized the ability to identify trophoblast cells non-invasively (e.g., cervical specimens, or blood during early pregnancy, i.e. first trimester) (See also para [0013]). Regarding cervical specimens, see at para [0137] Fejgin further teach regarding obtaining cervical specimen (a cervical mucus sample), obtaining said sample using the cytobrush method, concentrating the cells on a microscope slide (cytospin).
Regarding claim 15, claim 15 recites the method “having an identification accuracy in the range of from 70% to 85%”. This limitation reads as a natural conclusion which follows from the steps as recited at claim 2 (claim 15 depends from claim 2). The combination of the cited art is teaching the same active method steps and reagents (see the detailed analysis above, the combination of the art as indicated above results in a method consistent with that which is claimed). As a result, and absent evidence that the claimed accuracy is the result of another different/distinct step or claimed element, it appears the combination of the cited art would be capable of the same accuracy as claimed (i.e., would achieve identification with the same accuracy). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fejgin et al. in view of Magnani et al., Brown et al., and Marsden, as applied to claim 2 above, and further in view of Goetsch et al., US PG Pub No. 2005/0084906A1.
Fejgin et al. in view of the cited art teach a method substantially as claimed (see as indicated above).
However, the cited art as amended fails to teach the fluorescently labeled antibody that is fluorescein labeled secondary antibody. 
Goetsch et al. teach examples of fluorescent-antibody conjugates, specifically Goetsch disclose a finite list of examples of possible fluorescent labels known to those having ordinary skill in the art, that can be conjugated to antibodies or fragments thereof, see the finite list including fluorescein (and its derivatives), fluorochrome, rhodamine (its derivatives) GFP, dansyl and umbelliferone (see para [0133]).
Additionally, it would have been prima facie obvious to one having ordinary skill to have performed the immunolabeling as taught by the combination of the cited art with fluorescein labeled antibody (to have relied on fluorescein as the fluorescent label) as an obvious matter of applying a known technique to a known method. In particular, the prior art taught the base method as discussed in detail above, namely the base method of relying on fluorescent labeled antibody for detection. Further the prior art taught a finite list of suitable, art recognized and relied upon fluorescent labels for antibody binding conjugates. It would have been obvious to one having ordinary skill to have relied on the art recognized label fluorescein, for its known and recognized intended purpose, namely as a label for an antibody for detection of a target. Further, one having ordinary skill would have a reasonable expectation of success, considering fluorescein is successfully used for this purpose as shown by the cited art (Goetsch et al.).
Additionally, considering Goetsch teach a finite list of especially suitable examples, the ordinarily skilled artisan could have pursued the known potential labels with a reasonable expectation of success.

Response to Arguments
Applicant's arguments filed 10/04/2022 have been fully considered but they are not persuasive for the following reasons.
Regarding the rejection of claims under 35 U.S.C. 103, at remarks pages 4-5 Applicant argues the trophoblast cells of Magnani were live cells from chorionic villi in the placental tissue. Applicant argues this difference in Magnani’s specimen (that they are tissue samples from placenta), and argues that this difference makes the claimed invention unobvious over the cited art. Applicant argues fetal cells from cervical mucus or peripheral blood are expected to be dead cells, not live as in Magnani. Applicant argues that it is expected that dead cells express low levels of HK2, citing as evidence Wang et al. and Yang et al. (Exhibits A and B).
Regarding Wang et al. (exhibit A), Applicant indicates Wang Figure S2 shows that dead H1650 cells exhibited low HK2 activity. 
Regarding Yang et al., Applicant indicates Yang reported that while living CTCs expressed elevated HK2, HK2 fluorescence were absent from dead H1975 lung cancer cells (citing Figure S1, legend).
However, neither of these persuasively support that those of ordinary skill at the time expected dead fetal cells such as trophoblasts, including cells from mucus and peripheral blood, would express low levels of HK2. Specifically, H1650 cells are lung tissue cells and not fetal cells, and similarly H1975 are lung cancer cells not fetal cells. Neither of these references clearly support that it was expected in the art that only live trophoblast express HK2. Applicant suggests these references support the position that dead cells lowly express HK2, but neither reference clearly indicates all dead cells are expected to express low HK2, rather both references are specific only to lung cancer derived cells. 
Although the specimen in Magnani is a tissue biopsy, Magnani et al. does clearly teach obtaining a sample containing fetal trophoblast cells and detecting hexokinases II (see detecting hexokinase I, II and III) (see abstract, and page 150, paragraph 2). At page 153, paragraph 2, Magnani teach detection of hexokinase type II (detected by chromatography, confirmed by kinetic studies). See Magnani page 155, paragraph 2, suggests enzyme determinations on chorionic villi have been proposed as a tool for prenatal diagnosis of metabolic diseases. There is nothing of record that clearly indicates or supports that those of ordinary skill only expected HK2 to be expressed in living fetal cells. 
For these reasons, Applicant’s remarks are not persuasive and the rejection is as set forth in detail above (amended in response to the amendments to the claims).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN J MARCSISIN whose telephone number is (571)272-6001. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELLEN J MARCSISIN/            Primary Examiner, Art Unit 1677